DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claim(s) 1-19 is/are pending.  Claim(s) 1-19 is/are currently under examination.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) to the foreign application(s), JP2016-010711 filed 22 January 2016, is acknowledged.  Receipt of certified copies of papers required by 37 CFR 1.55 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 20 July 2018 and 27 September 2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 5 recite(s) the limitation “a residual echo” in line(s) 2-3.  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“a residual echo” in claim 2, line 7;
a new, distinct element; or
otherwise.
For examination purposes, the limitation “a residual echo” in claim(s) 5 will be read as “the residual echo” (as if referring to claim 2, line 7).

Claim(s) 5 recite(s) the limitation “a threshold” in line(s) 3-4.  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“a threshold” in claim 2, line 6;
a new, distinct element; or
otherwise.
For examination purposes, the limitation “a threshold” in claim(s) 5 will be read as “the threshold” (as if referring to claim 2, line 6).

Claim(s) 9 recite(s) the limitation “a depth direction for first scan” in line(s) 6.  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“a depth direction for first scan” in claim 1, line 10;
a new, distinct element; or
otherwise.
For examination purposes, the limitation “first scan” in claim(s) 1 will be read as “the depth direction for the first scan” (as if referring to claim 1, line 10).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 2010-017373 cited by applicant on IDS 09/27/2019).
Regarding claim(s) 1 and 19
a processor (processor of a computer, ¶ 0028, "computer loaded with a control program of the ultrasonic diagnostic apparatus": transmission circuit #2, reception circuit #4, B mode processing system #5, color Doppler processing system #6, coordinate conversion units #7A and #7B, image composition unit #8, control circuit #10) configured to perform comparison operation on first scan data and second scan data (subtraction processing method, ¶ 0059-0060, Fig. 7) during sequential alternating scan (alternating scan method, ¶ 0015) (see also applicant admitted prior art in instant PGPUB ¶ 0005, "As a scanning method for the flow mode, sequential alternating scan is known") for generating Doppler information (¶ 0001, "Doppler signal acquired by transmitting and receiving ultrasonic waves, and in particular, ultrasonic waves in the same direction") based on multiple sets of scan data acquired by sequentially transmitting ultrasound waves in multiple depth directions and by repeatedly transmitting the ultrasound waves in this sequential order (¶ 0023, "transmits and receives ultrasonic waves at unequal intervals in the same raster direction a plurality of times, and changes the raster direction for transmitting and receiving ultrasonic waves"; Figs. 1 and 3 and 6 and 8), the first scan data being acquired by transmitting the ultrasound waves in a depth direction for first scan during the sequential alternating scan, the second scan data being acquired by transmitting the ultrasound waves for a second time during the sequential alternating scan and being acquired by transmitting the ultrasound waves in a depth direction identical to the depth direction for the first scan (raster direction c of the second scan is identical to the raster direction c of the first scan, as shown in Figs. 6-7; ¶ 0059-0060) (it is noted that a depth direction is interpreted in light of the instant specification, e.g. instant PGPUB ¶ 0032 ¶ 0034-0035, as a sound ray direction or a transmitting/receiving direction); and 
a sequential-alternating scan controller (computer, ¶ 0028, "computer loaded with a control program of the ultrasonic diagnostic apparatus": transmission circuit #2, reception circuit #4, B mode processing system #5, color Doppler processing system #6, coordinate conversion units #7A 

Regarding claim(s) 6, Sato teaches all limitations of claim(s) 1, as discussed above.
Sato further teaches that a scan area for generating the Doppler information is divided into partial areas (raster directions, Figs. 3, 5, 6, and 8), the sequential-alternating scan controller is configured to perform control to conduct the sequential alternating scan in each of the partial areas (as shown in Figs. 3, 5, 6, and 8), and the processor is configured to perform the comparison operation in one or more specified partial areas (at least raster direction c, Figs. 6-7).

Regarding claim(s) 11, the examiner notes that the claimed method is directed to a method of using the apparatus disclosed in claim(s) 1.  Claim(s) 11 is/are therefore taught by the teachings discussed above mutatis mutandis.

Regarding claim(s) 15, the examiner notes that the claimed non-transitory computer-readable recording medium comprises an executable program that automate the method/apparatus of claim(s) 1 and 11.  Claim(s) 15 is/are thus rejected in a similar manner as discussed above, as follows.
Sato teaches a non-transitory computer-readable recording medium with an executable program stored thereon, the program operating an ultrasound observation device (¶ 0026 ¶ 0028, “a computer loaded with a control program of the ultrasonic diagnostic apparatus … all or part of the circuit shown in FIG. 4 can be replaced with a computer having equivalent functions”), the program causing the ultrasound observation device to execute:
performing comparison operation on first scan data and second scan data during sequential alternating scan for generating Doppler information based on multiple sets of scan data acquired by sequentially transmitting ultrasound waves in multiple depth directions and by repeatedly transmitting the ultrasound waves in this sequential order, the first scan data being acquired by transmitting the ultrasound waves in a depth direction for first scan during the sequential alternating scan, the second scan data acquired by transmitting the ultrasound waves for a second time during the sequential alternating scan and being acquired by transmitting the ultrasound waves in a depth direction identical to the depth direction for the first scan (discussed above in claim 1); and 
controlling a transmission timing for repeatedly transmitting the ultrasound waves during the sequential alternating scan based on a calculation result of the performing of the comparison operation (discussed above in claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 5, 7-8, 10, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2010-017373 cited by applicant on IDS 09/27/2019) in view of Kataguchi (JP 2007-244501 cited by applicant on IDS 07/20/2018).
Regarding claim(s) 2 and 12 and 16, Sato teaches all limitations of claim(s) 1 and 11 and 15, respectively, as discussed above.
Sato further teaches that the processor is further configured to: conduct subtraction on the first scan data and the second scan data (subtraction processing method, ¶ 0059-0060, Fig. 7).
Sato does not explicitly teach that the processor is further configured to:
compare a subtraction result of conducting of the subtraction with a threshold to determine presence or absence of a residual echo in the second scan data; and 
change a setting of a repetition frequency as the transmission timing when it is determined that there is the residual echo in the second scan data.
In an analogous ultrasonic diagnosis field of endeavor, Kataguchi teaches an ultrasound observation device (ultrasonic diagnostic device #1) comprising a processor (at least Doppler mode processing unit #32; residual multiple echo virtual image generation determination unit #33; residual multiple echo virtual image generation depth / region calculation unit #34; residual multiple echo virtual image generation suppression pulse repetition frequency calculation unit #35) and a scan controller (at least control unit #21; transmission unit #22; reception unit #23; pulse repetition frequency change unit #36: ¶ 0047, "The pulse repetition frequency changing unit #36 is a pulse when transmitting and receiving ultrasonic waves based on the calculation results ... The repetition frequency is changed"), wherein the processor is further configured to:
compare (¶ 0090-0091, "the residual multiplex echo virtual image generation determination unit #33 determines whether or not the difference image [FIG. 7] has a portion having a brightness difference larger than a predetermined reference value set in advance"; ¶ 0119-0121, "the residual multiple echo virtual image generation depth / region calculation unit #35 determines whether or not the calculated residual multiple echo virtual image generation region area ratio is larger than a predetermined reference value set in advance") a subtraction result of conducting of the subtraction (¶ 0084, "residual multiplex echo virtual image generation determination unit #33 takes a difference") with a threshold (predetermined reference value set in advance, ¶ 0090-0091 ¶ 0119-0121) to determine presence or absence of a residual echo in the second scan data (¶ 0088-0091, "Then, it is possible to determine whether or not a virtual image due to the residual multiple echo is generated ... When it is determined in step S26 that the difference image has a portion having a brightness difference larger than a predetermined reference value set in 
change a setting of a repetition frequency as the transmission timing when it is determined that there is the residual echo in the second scan data (¶ 0021-0022, "When the pulse repetition frequency changing means determines that a imaginary image due to the residual multiple echo is generated by the residual multiple echo imaginary image generation determination means, the pulse repetition frequency at the time of transmitting and receiving ultrasonic waves is set to the residual multiple echo imaginary image generation suppression pulse repetition"; ¶ 0027, "a computer is made to execute a step of calculating a pulse repetition frequency for suppressing the generation of a residual multiple echo virtual image and a step of changing a pulse repetition frequency").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic observation device and the method and the non-transitory computer-readable recording medium as taught by Sato to compare a subtraction result of conducting of the subtraction with a threshold to determine presence or absence of a residual echo in the second scan data, and change a setting of a repetition frequency as the transmission timing when it is determined that there is the residual echo in the second scan data, since such comparing and changing of a repetition frequency were known in the art as taught by Kataguchi.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. thresholding, adjusting repetition frequency) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to suppress the generation of a residual multiple echo (Kataguchi, ¶ 0021-0022 ¶ 0027), and there was reasonable expectation of success.

Regarding claim(s) 5, Sato in view of Kataguchi makes obvious all limitations of claim(s) 2, as discussed above.
Sato does not explicitly teach that the processor is configured to detect a peak of a residual echo by comparing the subtraction result with a threshold.
In an analogous ultrasonic diagnosis field of endeavor, Kataguchi teaches that the processor is configured to detect a peak of a residual echo by comparing the subtraction result (¶ 0090-0091, "the residual multiplex echo virtual image generation determination unit #33 determines whether or not the difference image [FIG. 7] has a portion having a brightness difference larger than a predetermined reference value set in advance"; ¶ 0119-0121, "the residual multiple echo virtual image generation depth / region calculation unit #35 determines whether or not the calculated residual multiple echo virtual image generation region area ratio is larger than a predetermined reference value set in advance") with a threshold (predetermined reference value set in advance, ¶ 0090-0091 ¶ 0119-0121).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the ultrasound observation device as made obvious by Sato in view of Kataguchi to be configured to detect a peak of a residual echo by comparing the subtraction result with a threshold, since such detection by comparing with a threshold was known in the art as taught by Kataguchi.  The motivation would have been to suppress the generation of a residual multiple echo according to whether a residual multiple echo is determined to be occurring at a site (Kataguchi, ¶ 0088-0091 ¶ 0119-0121), and there was reasonable expectation of success.

Regarding claim(s) 7
Sato does not explicitly teach that the processor is configured to set the repetition frequency by changing a number of scan lines for conducting the sequential alternating scan.
In an analogous ultrasonic diagnosis field of endeavor, Kataguchi teaches that the processor is configured to set the repetition frequency (discussed above in claim 2), and the repetition frequency changes by changing a number of scan lines for conducting the scan (¶ 0003 ¶ 0005-0006: for a constant frame rate, pulse repetition frequency is changed or set by changing a number of scan lines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the ultrasound observation device as made obvious by Sato in view of Kataguchi to set the repetition frequency by changing a number of scan lines for conducting the sequential alternating scan, since such setting the repetition frequency as well as the relationship between repetition frequency and a number of scan lines was known in the art as taught by Kataguchi; and since it would have been well within the skill of one of ordinary skill in the art to adjust repetition frequency via number of scan lines at a constant frame rate according to the known scientific principle/relationship.  The motivation would have been to suppress the generation of a residual multiple echo (Kataguchi, ¶ 0021-0022 ¶ 0027), and there was reasonable expectation of success.

Regarding claim(s) 8, Sato teaches all limitations of claim(s) 1, as discussed above, including the sequential-alternating scan controller configured to control transmission timing and the sequential alternating scan.
Sato does not explicitly teach that the sequential-alternating scan controller is configured to perform control to set the transmission timing for the sequential alternating scan on a per frame basis.
In an analogous ultrasonic diagnosis field of endeavor, Kataguchi teaches that the scan controller is configured to perform control to set the transmission timing for the scan (discussed above in claim 2) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the ultrasound observation device as taught by Sato to be configured to perform control to set the transmission timing for the sequential alternating scan on a per frame basis, since such control to set the transmission timing for the scan was known in the art as taught by Kataguchi.  The motivation would have been to monitor residual multiple echo and adjust transmission timing regularly in order to suppress the generation of a residual multiple echo (Kataguchi, ¶ 0021-0022 ¶ 0027), and there was reasonable expectation of success.

Regarding claim(s) 10, Sato teaches all limitations of claim(s) 1, as discussed above.
Sato does not explicitly teach that the transmission timing is a repetition frequency.
In an analogous ultrasonic diagnosis field of endeavor, Kataguchi teaches a scan controller (at least control unit #21; transmission unit #22; reception unit #23; pulse repetition frequency change unit #36) configured to control transmission timing (¶ 0047, "The pulse repetition frequency changing unit #36 is a pulse when transmitting and receiving ultrasonic waves based on the calculation results ... The repetition frequency is changed") based on a calculation result of the processor (¶ 0021-0022 ¶ 0027), wherein the transmission timing is a repetition frequency (pulse repetition frequency, ¶ 0003 ¶ 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission timing of the ultrasound observation device as taught by Sato to be a repetition frequency, since such a repetition frequency controlled based on a calculation result was known in the art as taught by Kataguchi.  The motivation would have been to set repetition frequency in order to suppress the generation of a residual multiple echo (Kataguchi, ¶ 0021-0022 ¶ 0027), and there was reasonable expectation of success.

Claim(s) 3-4, 13-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable Sato (JP 2010-017373 cited by applicant on IDS 09/27/2019) in view of Kataguchi (JP 2007-244501 cited by applicant on IDS 07/20/2018) as applied to claim(s) 2 and 12 and 16 above, and further in view of Starosta (US 5,438,994).
Regarding claim(s) 3 and 13 and 17, Sato in view of Kataguchi makes obvious all limitations of claim(s) 2 and 12 and 16, respectively, as discussed above, including the processor configured to set the repetition frequency and the residual echo detected.
Sato does not explicitly teach that the processor is configured to calculate an added time for setting the repetition frequency based on the residual echo detected.
In an analogous ultrasonic diagnosis field of endeavor, Starosta teaches that the processor is configured to calculate (col. 2, lines 33-50, "The control mechanism for setting the waiting period between sequences is usually a pulse rate interval [PRI] control which is set...automatically by the ultrasound system": transmit-receive controller, col. 5, line 62-64, Fig. 4, #60) an added time for setting the frequency based on the artifact detected (Abstract, "a waiting period is added to the pulse repetition interval of each transmission to allow time for multipath reflections to dissipate"; col. 5, line 62 - col. 7, line 2; col. 3, line 58 - col. 4, line 25, "To overcome such multipath reception with this scanning sequence, a waiting period is inserted following each transmit-receive sequence ... After waiting for a time during which the intensity of these reflections diminishes to the desired low level, the next transmit-receive sequence begins in the next beam direction" such that waiting period is set based on an intensity level of multipath reflection artifacts, or multipath reflection artifacts detected in order to evaluate its intensity level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound observation device and the method and the non-transitory computer-readable recording medium as made obvious by Sato in view of Kataguchi to calculate , since such an added time based on a level of artifacts was known in the art as taught by Starosta.  The motivation would have been to reduce artifacts (Starosta, col. 1, line 6-8, and Abstract), and there was reasonable expectation of success.

Regarding claim(s) 4 and 14 and 18, Sato in view of Kataguchi and Starosta makes obvious all limitations of claim(s) 3 and 13 and 17, respectively, as discussed above, including the processor configured to set the repetition frequency.
Sato does not explicitly teach that as for a time interval for ultrasound transmission, the processor is configured to set the repetition frequency such that the time interval for ultrasound transmission is a time equal to or more than a time obtained by adding the added time to a set time interval for ultrasound transmission.
In an analogous ultrasonic diagnosis field of endeavor, Starosta teaches that as for a time interval for ultrasound transmission, the processor is configured to set the frequency such that the time interval for ultrasound transmission is a time equal to or more than a time obtained by adding the added time to a set time interval for ultrasound transmission (col. 3, line 58 - col. 4, line 25, "To overcome such multipath reception with this scanning sequence, a waiting period is inserted following each transmit-receive sequence"; col. 5, line 62 - col. 7, line 2; Abstract, "a waiting period is added to the pulse repetition interval of each transmission to allow time for multipath reflections to dissipate," such that the time interval for ultrasound transmission is a time equal to or more than a time obtained by adding the waiting period to a set time interval for ultrasound transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound observation device and the method and the non-transitory computer-readable recording medium as made obvious by Sato in view of Kataguchi and as for a time interval for ultrasound transmission, the processor is configured to set the repetition frequency such that the time interval for ultrasound transmission is a time equal to or more than a time obtained by adding the added time to a set time interval for ultrasound transmission, since such adding and added time to a time interval for ultrasound transmission was known in the art as taught by Starosta.  The motivation would have been to reduce artifacts (Starosta, col. 1, line 6-8, and Abstract), and there was reasonable expectation of success.

Allowable Subject Matter
Claim(s) 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art made of record fail to disclose or make obvious the claimed advance process in which the ultrasound waves are transmitted in a depth direction for first scan during the sequential alternating scan, the ultrasound waves are transmitted in a depth direction for last scan during the sequential alternating scan, and then the ultrasound waves are transmitted in a depth direction identical to the depth direction for the first scan (see instant Figs. 9-10 and instant PGPUB ¶ 0071-0075 discussing Modification 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 1, 11, 15, and 19
a processor (Doppler information processing section #26) configured to perform sequential alternating scan (discussed below; see also applicant admitted prior art in instant PGPUB ¶ 0005, "As a scanning method for the flow mode, sequential alternating scan is known") for generating Doppler information (¶ 0009, "allows measurement of Doppler information") based on multiple sets of scan data acquired by sequentially transmitting ultrasound waves in multiple depth directions and by repeatedly transmitting the ultrasound waves in this sequential order (¶ 0039, "According to the transmission and reception sequence of the present embodiment, on the other hand, in each of the partial regions #54, #56, and #58, a partial scan operation from one end to the other end is performed in a repetitive manner"), the first scan data being acquired by transmitting the ultrasound waves in a depth direction for first scan during the sequential alternating scan, the second scan data being acquired by transmitting the ultrasound waves for a second time during the sequential alternating scan and being acquired by transmitting the ultrasound waves in a depth direction identical to the depth direction for the first scan; and
a sequential-alternating scan controller (control section, ¶ 0036-0039, Fig. 1, #24; ¶ 0012, "a scanning control section for controlling repetitive formation of the set of transmitting and receiving beams") configured to control transmission timing (¶ 0036, "control section #24 controls an operation of the transmitter/receiver section #20, the Doppler information processing section #26, and so on, so as to achieve the transmission and reception sequence") for repeatedly transmitting the ultrasound waves during the sequential alternating scan  (¶ 0036-0039, "According to the transmission and reception sequence of the present embodiment, on the other hand, in each of the partial regions 
Regarding claim(s) 1, 11, 15, and 19, Sato (US 2005/0148875) teaches an ultrasonic Doppler diagnostic equipment.  See Figs. 7 and 10-11 and 14-15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793